Citation Nr: 1538668	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his January 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the St. Paul RO.  In October 2011, the Veteran instead requested a Board video-conference hearing.  In April 2012, a representative from the RO and the Veteran held a telephone conference in which the Veteran agreed to attend a June 2012 hearing before a Veterans Law Judge at the St. Paul RO.  The RO then sent the Veteran an April 2012 letter confirming this discussion and the June 2012 hearing date.  In May 2012, the RO sent the Veteran a letter reminding him that his hearing was scheduled for June 2012.  Such letters were sent to the Veteran at his current address of record and were not returned as undeliverable.  The Veteran did not appear for the scheduled hearing, has failed to provide good cause for his failure to appear, and has not requested rescheduling of the hearing.  The Veteran's request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Veteran's representative has raised the argument that the June 2010 rating decision contains clear, unmistakable error (CUE).  See April 2011 Statement.  However, CUE only applies to previous determinations that are final and binding.  38 U.S.C.A. § 5109A (West 2014); 38 U.S.C.A. § 3.105(a).  Because the June 2010 decision is presently on appeal and is not final, CUE does not apply here.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Veterans Benefit Management System (VBMS) and Virtual VA paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception the Veteran's representative's July 2015 Written Brief Presentation, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a left wrist disorder.  In this regard, he claims that, while he fractured his left wrist prior to service, he had no difficulty with it at the time of his entrance to service, but he was medically discharged as the result of such disorder.  Therefore, he contends that his left wrist disorder was caused or aggravated by service and, consequently, service connection is warranted.

The Veteran's service treatment records reflect that, at the time of his August 1970 Report of Medical History, completed in preparation for his entrance into service, he reported a history of broken bones.  He also indicated that he had been advised to have an operation on his wrist because he fractured his wrist and it did not heal properly.  The physician's notes on the Report of Medical History reflect the above-referenced fractured left wrist and a statement that it did not bother the Veteran at the time.  The August 1970 Report of Examination at the time of the Veteran's entrance to military service does not note a left wrist disability.  Instead, upon clinical evaluation of the left wrist, it was noted that the Veteran had full range of motion and good strength.

In July 1971, the Veteran sought treatment for a swollen wrist and reported that it was fractured approximately two years prior.  Another service treatment record dated the same day noted, upon examination, that the Veteran had moderate edema around the distal end of the ulna and slight interference with range of motion.  The clinician noted the Veteran's history of a fracture of the distal end of the ulna about two years prior.  The clinician diagnosed the Veteran with a fracture of the distal fibula, although this appears to be a mistake as the rest of the STR reflects evaluation of the Veteran's wrist and a history of the Veteran's fractured wrist.  An orthopedic evaluation was recommended.

In July 1971, the Veteran was examined at the Naval Hospital Orthopedic Clinic in Camp Pendleton, California.  At such time, he reported a left ulnar styloid fracture two years prior which resulted in a cast for 6 weeks.  The examination revealed the area over the Veteran's left ulnar styloid was swollen and tender.  The examiner noted the Veteran's left wrist was painful with extreme motion and had decreased extension capability.  The x-ray showed a non-union left ulnar styloid.  The examiner concluded that the injury existed prior to enlistment and did not appear to be service aggravated.  The examiner requested the Veteran's complete health records.

In August 1971, after reviewing the Veteran's health records, the Orthopedic Clinic examiner concluded that the Veteran's non-union left ulnar styloid existed prior to enlistment and was not aggravated by service.  The August 1971 record also lists range of motion measurements for the left and right wrists and grip strengths.

The August 1971 Medical Board Report states that the Veteran incurred a styloid fracture in 1968, before entering service, when he fell against a building with an outstretched hand.  The Report states that the Veteran had intermittent pain and swelling following that injury.  The Medical Board found that the non-union left ulnar styloid existed prior to service and was not aggravated by service.

Based on the foregoing, the AOJ provided the Veteran with a VA examination in May 2010 in order to determine the nature and etiology of his left wrist disorder.  At such time, he was diagnosed with a non-union left ulnar styloid.  Following an interview with the Veteran, a review of his service treatment records, and a physical examination, the examiner stated that she concurred with the Medical Board findings and concluded the condition was not due to or aggravated by the Veteran's service.  

Upon a review of the May 2010 VA examination report, the AOJ noted that the examiner did not provide a rationale and, as such, requested an addendum opinion.  In March 2011, the VA examiner provided an addendum opinion explaining that she concurred with the 1970 Medical Board's opinion that the Veteran's left wrist condition was not due to or aggravated by his service because the Medical Board's evaluation was closer in time to the Veteran's injury.  

When the VA examiner was asked for a rationale, she again relied solely on the 1970 Medical Board decision, stating that it was closer in time to the Veteran's injury.  Therefore, the Board finds that this opinion is inadequate.  In this regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

Furthermore, the Board finds that the May 2010/March 2011 opinions did not conform with the proper legal standard regarding pre-existing disabilities.  Specifically, under pertinent law, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

As the Veteran's entrance examination noted no left wrist disorder, he is presumed to have been sound at entry into service.  Therefore, the VA examiner should have been asked to address whether the Veteran's left wrist disorder clearly and unmistakably pre-existed service and was not aggravated by service.     

Consequently, the Board finds that remand is necessary to afford the Veteran an adequate VA examination that addresses the proper legal standard and provides a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Board further notes that, in April 2011, the Veteran submitted statements from family members describing his wrist condition before and after service.  The Veteran's father states that the Veteran's wrist pain, swelling, and disfigurement were worse after service.  He also states that the Veteran had adequate use of his left wrist before service, but the use and functioning of his left wrist were worse after service.  One of the Veteran's brothers confirms these observations.  Another brother states that the Veteran's wrist was normal before service, but, after service, the wrist was painful, with limited motion and use.  The Veteran's sister-in-law states that she has heard the Veteran complain of worsening wrist pain since meeting him in 1982.  Therefore, the VA examiner should comment on these statements when rendering an etiological opinion.

Finally, so as to ensure a complete record, the Veteran should also be given an opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his claim.  In this regard, the Veteran noted treatment from Dr. Anderson in Madison, Minnesota, in 1968 relating to his left wrist fracture.  Thereafter, all identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his left wrist disorder, to include 1968 records from Dr. Anderson in Madison, Minnesota.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, the Veteran should be afforded a new VA examination with an appropriate medical professional to determine the nature and etiology of his left wrist disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should address the following inquiries:

(A)  The examiner should identify all currently diagnosed left wrist disorders.

(B)  For each diagnosed left wrist disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service complaints as documented above.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records, his lay statements, and his family members' lay statements.  All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

